--------------------------------------------------------------------------------

Exhibit 10.1

BUSINESS DEVELOPMENT SOLUTIONS, INC.
2009 EQUITY INCENTIVE PLAN

1.

Purposes of the Plan. Business Development Solutions, Inc., a Delaware
corporation (the “Company”) hereby establishes the BUSINESS DEVELOPMENT
SOLUTIONS, INC. 2009 EQUITY INCENTIVE PLAN (the “Plan”). The purposes of this
Plan are to promote the long- term growth and profitability of the Company and
its Affiliates by stimulating the efforts of Employees, Directors and
Consultants of the Company and its Affiliates who are selected to be
participants, aligning the long-term interests of participants with those of
stockholders, heightening the desire of participants to continue in working
toward and contributing to the success of the Company, attracting and retaining
the best available personnel for positions of substantial responsibility, and
generally providing additional incentive for them to promote the success of the
Company’s business through the grant of Awards of or pertaining to shares of the
Company’s Common Stock. The Plan permits the grant of Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units, Performance Shares and Stock Grants as
the Administrator may determine.

    2.

Definitions. The following definitions will apply to the terms in the Plan:

     “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4.

     “Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, business trust, or other entity or person
controlling, controlled by or under common control of the Company, as determined
by the Administrator in its sole discretion. For purposes of this defined term,
“control” means having the power to direct or appoint the management of a
company and “controlled” or “controlling” shall have correlative meanings. The
term “Affiliate” shall include any business venture in which the Company has a
direct or indirect significant interest, as determined by the Administrator in
its sole discretion.

     “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

     “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Stock Grants,
Performance Units or Performance Shares.

     “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

     “Board” means the Board of Directors of the Company.

     “Change in Control” means the occurrence of any of the following events:

  (i)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3


--------------------------------------------------------------------------------


 

of the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company's then outstanding voting securities; provided however, that for
purposes of this subsection, the following shall not constitute a Change in
Control: (1) any acquisition of securities directly from the Company other than
an acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company; (2)
any acquisition by the Company; or (3) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company or

        (ii)

A change in the composition of the Board occurring within a two-year period, as
a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Directors at the time of such election or nomination (except where such election
or nomination is in connection with an actual or threatened proxy contest
relating to the election of directors to the Company);

        (iii)

The consummation of the sale, transfer or other disposition by the Company of
all or substantially all of the Company's assets, except with respect to a sale,
transfer or other disposition of assets to a Parent, Subsidiary, or Affiliate;

        (iv)

The consummation of a merger or consolidation of the Company with or into any
other person, unless securities possessing more than 50% of the total combined
voting power of the survivor’s or acquiror’s outstanding securities (or the
securities of any parent thereof) are held by a person or persons who directly
or indirectly held securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities immediately prior to that
transaction.

     For avoidance of doubt, a transaction will not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation, or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

     “Code” means the Internal Revenue Code of 1986, as amended. Any reference
in the Plan to a section of the Code will be a reference to any successor or
amended section of the Code.

     “Committee” means a committee or subcommittee of Directors or of other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 4 hereof.

     “Common Stock” means the common stock of the Company.

     “Company” means Business Development Solutions, Inc., a Delaware
corporation, or any successor thereto. For purposes of the Plan, the term
“Company” shall include any present or future Parent and Subsidiary.

--------------------------------------------------------------------------------

     “Consultant” means any person, including an advisor, engaged by the Company
or any Affiliate of the Company to render services to such entity.

     “Covered Employee” means an employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.

     “Designated Beneficiary” means the beneficiary designated by a Participant,
in a manner determined by the Administrator, to receive amounts due or exercise
rights of the Participant in the event of the Participant’s death or, in the
absence of an effective designation by a Participant, the Participant’s estate.

     “Director” means a member of the Board or any board of directors (or
similar governing authority) of any Affiliate, including a non-employee
Director.

     “Employee” means any person, including Officers and Directors, employed by
the Company or any Affiliate of the Company. Neither service as a Director nor
payment of a director's fee by the Company will be sufficient to constitute
“employment” by the Company.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

  (i)

If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation, any division or subdivision of the
Nasdaq Stock Market, its Fair Market Value will be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination or, if no closing price is
reported on that date, the closing price on the next preceding date for which a
closing price is reported, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or

        (ii)

If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, including without limitation quotation through
the over the counter bulletin board (“OTCBB”) quotation service administered by
the Financial Industry Regulatory Authority (“FINRA”), the Fair Market Value of
a Share will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

        (iii)

In the absence of an established stock exchange or a national market system for,
or regular quotation by a recognized securities dealer of, the Common Stock, OR
IF THE ADMINISTRATOR DETERMINES IN ITS SOLE DISCRETION THAT THE SHARES ARE TOO
THINLY TRADED FOR FAIR MARKET VALUE TO BE DETERMINED PURSUANT TO CLAUSES (i) OR
(ii) ABOVE, the Fair Market Value will be determined in good faith by the
Administrator, and to the extent Section 15 applies (a) with respect to ISOs,
the Fair Market Value shall be determined in a manner consistent with Code
Section 422 or (b) with respect to NSOs or SARs, the Fair Market Value shall be
determined in a manner consistent with Code Section 409A.


--------------------------------------------------------------------------------

     “Grant Date” means, for all purposes, the date on which the Administrator
determines to grant an Award, or such other later date as is determined by the
Administrator, provided that the Administrator cannot grant an Award prior to
the date the material terms of the Award are established. Notice of the
Administrator’s determination to grant an Award will be provided to each
Participant within a reasonable time after the Grant Date.

     “Incentive Stock Option” or “ISO” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

     “Nonstatutory Stock Option” or “NSO” means an Option that by its terms does
not qualify or is not intended to qualify as an ISO.

     “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

     “Option” means a stock option granted pursuant to the Plan.

     “Optionee” means the holder of an outstanding Option.

     “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

     “Participant” means the holder of an outstanding Award.

     “Performance Period” means, in respect of a Performance Share or
Performance Unit or Qualified Performance-Based Awards, the time period during
which the performance objectives or other vesting provisions must be met.

     “Performance Share” means an Award denominated in Shares which may vest in
whole or in part upon attainment of performance goals or other vesting criteria
as the Administrator may determine pursuant to Section 10.

     “Performance Unit” means an Award which may vest in whole or in part upon
attainment of performance goals or other vesting criteria as the Administrator
may determine and which may be settled for cash, Shares or other securities or a
combination of the foregoing pursuant to Section 10.

     “Period of Restriction” means the period during which Shares of Restricted
Stock or Restricted Stock Units are subject to forfeiture.

     “Plan” means this 2009 Equity Incentive Plan.

     “Qualified Performance-Based Award” means an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

--------------------------------------------------------------------------------

     “Restricted Stock” means Shares awarded to a Participant subject to
forfeiture in accordance with Section 7.

     “Restricted Stock Unit” means the right to receive one Share at or after
the end of the Period of Restriction, which right is subject to forfeiture in
accordance with Section 8 of the Plan.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Service Provider” means an Employee, Director or Consultant.

     “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13.

     “Stock Appreciation Right” or “SAR” means the right to receive payment from
the Company in an amount no greater than the excess of the Fair Market Value of
a Share at the date the SAR is exercised over a specified price fixed by the
Administrator in the Award Agreement, which shall not be less than the Fair
Market Value of a Share on the Grant Date. In the case of a SAR which is granted
in connection with an Option, the specified price shall be the Option exercise
price.

     “Stock Grant” means the grant of Shares not subject to risk of forfeiture
or restrictions on transferability.

     “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

     “Ten Percent Owner” means any Service Provider who is, on the grant date of
an ISO, the owner of Shares (determined with application of ownership
attribution rules of Section 424(d)) of the Code possessing more than 10% of the
total combined voting power of all classes of stock of the Company, or any
Parent or Subsidiaries.

3.

Stock Subject to the Plan.


  a.

Stock Subject to the Plan. Subject to the provisions of Section 13, the maximum
aggregate number of Shares that may be issued under the Plan is four million
(4,000,000) Shares. The Shares may be authorized but unissued, or reacquired
Common Stock.

        b.

Lapsed Awards. If an Award expires or becomes unexercisable without having been
exercised in full or, with respect to Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units, is forfeited in whole or in part to the
Company, the unpurchased, forfeited or unissued Shares (as the case may be)
which were subject to the Award will become available for future grant or sale
under the Plan (unless the Plan has terminated). With respect to SARs, only
Shares actually issued pursuant to an SAR will cease to be available under the
Plan; all remaining Shares subject to the SARs will remain available for future
grant or sale under the Plan (unless the Plan has terminated). Shares that have
actually been issued under the Plan under any Award will not be returned to the
Plan and will not become available for future distribution under the Plan;
provided, however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are forfeited to
the Company, such Shares will become available for future grant under the Plan.
Shares that are exchanged by a Participant or withheld by the Company to pay the
full or partial exercise price of an Award or to satisfy tax withholding
obligations with respect to an Award will become available for future grant or
sale under the Plan. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. To the extent required by Section
162(m) of the Code, Shares subject to Awards that are cancelled shall not be
available for future grant or sale under the Plan.


--------------------------------------------------------------------------------


        c.

Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.


4.

Administration of the Plan.


  a.

Procedure. The Plan shall be administered by the Board or a Committee (or
Committees) appointed by the Board, which Committee shall be constituted to
comply with Applicable Laws. If and so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, the Board shall consider in
selecting the Administrator and the membership of any committee acting as
Administrator the requirements regarding: (i) “nonemployee directors” within the
meaning of Rule 16b-3 under the Exchange Act; (ii) “independent directors” as
described in the listing requirements for any stock exchange on which Shares are
listed; and (iii) Section 15(b)(i) of the Plan, if the Company grants any
Qualified Performance-Based Award. The Board may delegate the responsibility for
administering the Plan with respect to designated classes of eligible
Participants to different committees consisting of two or more members of the
Board, subject to such limitations as the Board or the Administrator deems
appropriate. Committee members shall serve for such term as the Board may
determine, subject to removal by the Board at any time.

        b.

Powers of the Administrator. Subject to the provisions of the Plan and the
approval of any relevant authorities, and in the case of a Committee, subject to
the specific duties delegated by the Board to such Committee, the Administrator
will have the authority, in its discretion:


  i.

to determine the Fair Market Value;

        ii.

to select the Service Providers to whom Awards may be granted hereunder;

        iii.

to determine the type of Award and number of Shares to be covered by each Award
granted hereunder;

        iv.

to approve forms of agreement for use under the Plan;

        v.

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on continued employment, continued service or
performance criteria), any vesting acceleration (whether by reason of a Change
of Control or otherwise) or waiver of forfeiture, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, will
determine;


--------------------------------------------------------------------------------


  vi.

to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan, including the right to construe disputed or doubtful Plan and Award
provisions;

        vii.

to prescribe, amend and rescind rules and regulations relating to the Plan;

        viii.

to modify or amend each Award to the extent any modification or amendment is
consistent with the terms of the Plan, and does not materially impair the rights
of any Participant unless mutually agreed otherwise between the Participant and
the Administrator, which agreement must be in writing and signed by the
Participant and the Company;

        ix.

to allow Participants to satisfy withholding tax obligations in such manner as
prescribed in Section 14;

        x.

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

        xi.

to delay issuance of Shares or suspend Participant’s right to exercise an Award
as deemed necessary to comply with Applicable Laws;

        xii

to the extent permitted by Applicable Laws, to delegate, as it may deem
appropriate, to one or more executive officers of the Company the authority to
grant Awards to Service Providers who are not Officers and Directors, and
exercise such other powers under the Plan as the Administrator may determine, in
accordance with such guidelines as the Administrator shall set forth at any time
or from time to time; and

        xiii.

to make all other determinations deemed necessary or advisable for administering
the Plan.


  c.

Effect of Administrator's Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards. Any decision or action taken or to be taken by
the Administrator, arising out of or in connection with the construction,
administration, interpretation and effect of the Plan and of its rules and
regulations, shall, to the maximum extent permitted by Applicable Laws, be
within its absolute discretion (except as otherwise specifically provided in the
Plan) and shall be final, binding and conclusive upon the Company, all
Participants and any person claiming under or through any Participant.


5.

Authorization of Grants


  a.

Eligibility. NSOs, Restricted Stock, Restricted Stock Units, SARs, Performance
Units and Performance Shares may be granted to Service Providers either alone or
in combination with any other Awards. ISOs may be granted as specified in
Section 15(a) to employees of the Company, and of any Parent or Subsidiary.

        b.

General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including but not limited to any
specific terms and conditions applicable to that type of Award set out in the
following Sections), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Administrator may prescribe. Any additional terms
of an Award shall be set forth in an agreement evidencing the Award by and
between the Company and the Participant.


--------------------------------------------------------------------------------


        c.

Vesting Conditions. The Administrator may impose vesting schedules, limitations
on transferability and forfeiture conditions on any Award granted under this
Plan as the Administrator in its sole discretion may deem advisable or
appropriate, on the basis of such conditions, including but not limited to,
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued status as a Service Provider), or any other basis the
Administrator may determine in its discretion and provide for in the applicable
Award Agreement. The Administrator, in its discretion, may accelerate the time
at which any such restrictions will lapse or be removed. The Administrator may,
in its discretion, also provide for such complete or partial exceptions to an
employment or service restriction as it deems equitable.

        d.

Effect of Termination of Employment, Etc. Except as otherwise provided in
Section 13, unless the Administrator in its sole discretion shall at any time
determine otherwise with respect to any Award, if the Participant’s employment
or other association with the Company and its Affiliates ends for any reason,
including because of the Participant’s employer ceasing to be an Affiliate, (a)
any outstanding Option or SAR of the Participant shall cease to be exercisable
in any respect not later than 90 days following that event and, for the period
it remains exercisable following that event, shall be exercisable only to the
extent exercisable at the date of that event, and (b) any other outstanding
Award of the Participant shall be forfeited or otherwise subject to return to or
repurchase by the Company on the terms specified in the applicable Award
Agreement. Military or sick leave or other bona fide leave shall not be deemed a
termination of employment or other association, provided that it does not exceed
the longer of ninety (90) days or the period during which the absent
Participant’s reemployment rights, if any, are guaranteed by statute or by
contract.


6.

Stock Options.


  a.

Grant of Options. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant Options to Service
Providers in such amounts as the Administrator will determine in its sole
discretion. The Administrator may grant NSOs, ISOs, or any combination of the
two. ISOs shall be granted in accordance with Section 15(a) of the Plan.

        b.

Option Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the type of Option granted, the Option price, the exercise
date, the term of the Option, the number of Shares to which the Option pertains,
vesting criteria and such other terms and conditions (which need not be
identical among Participants) as the Administrator shall determine in its sole
discretion. If the Award Agreement does not specify that the Option is to be
treated as an ISO, the Option shall be deemed a NSO.

        c.

Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be no less than the Fair Market Value per
Share on the Grant Date.

        d.

Term of Options. The term of each Option will be stated in the Award Agreement.
Unless terminated sooner in accordance with the remaining provisions of this
Section 6, no Option shall be exercisable on or after the tenth anniversary of
the Grant Date.


--------------------------------------------------------------------------------


  e.

Time and Form of Payment.


  i.

Exercise Date. Each Award Agreement shall specify how and when Shares covered by
an Option may be purchased. The Award Agreement may specify waiting periods, the
dates on which Options become exercisable or “vested” and, subject to the
termination provisions of the Option, exercise periods. The Administrator may
accelerate the exercisability of any Option or portion thereof.

        ii.

Exercise of Option. Any Option granted hereunder will be exercisable according
to the terms of the Plan and at such times and under such conditions as
determined by the Administrator and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share. An Option will be deemed
exercised when the Company receives: (1) notice of exercise (in such form as the
Administrator shall specify from time to time) from the person entitled to
exercise the Option, and (2) full payment for the Shares with respect to which
the Option is exercised (together with all applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan (together with
all applicable withholding taxes). Shares issued upon exercise of an Option will
be issued in the name of the Optionee or, if requested by the Optionee, in the
name of the Optionee and his or her spouse or a Designated Beneficiary. Until
the Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to the Option, notwithstanding the exercise of the
Option. The Company will issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 13.

        iii.

Payment. The Administrator will determine the acceptable form of consideration
for exercising an Option, including the method of payment. Such consideration
may consist entirely of:


  (1)

cash;

        (2)

check;

        (3)

to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002, a
promissory note;

        (4)

other Shares, provided Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option will
be exercised;

        (5)

to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002,
in accordance with any broker-assisted cashless exercise procedures approved by
the Company and as in effect from time to time;


--------------------------------------------------------------------------------


  (6)

by asking the Company to withhold Shares from the total Shares to be delivered
upon exercise equal to the number of Shares having a value equal to the
aggregate exercise price of the Shares being acquired;

        (7)

any combination of the foregoing methods of payment; or

        (8)

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.


  f.

Forfeiture of Options. All unexercised Options shall be forfeited to the Company
in accordance with the terms and conditions set forth in the Award Agreement and
again will become available for grant under the Plan.


7.

Restricted Stock; Stock Grants.


  a.

Grant of Restricted Stock. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator will determine
in its sole discretion.

        b.

Restricted Stock Award Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, vesting criteria, transferability restrictions, and
such other terms and conditions (which need not be identical among Participants)
as the Administrator will determine in its sole discretion. Unless the
Administrator determines otherwise, the Company (or its designee) as escrow
agent will hold Shares of Restricted Stock until the restrictions on such Shares
have lapsed. Any stock certificates issued in respect of an Award of Restricted
Stock shall be registered in the name of the Participant and, unless otherwise
determined by the Administrator, deposited by the Participant, together with a
stock power endorsed in blank, with the Company (or its designee).

        c.

Terms and Conditions.


  i.

Vesting Conditions. During the Period of Restriction, Shares of Restricted Stock
shall be subject to vesting or forfeiture (including a right in the Company to
reacquire Shares of Restricted Stock at less than the then Fair Market Value per
Share) arising on the basis of such conditions as the Administrator may
determine in its sole discretion. Any such risk of forfeiture may be waived or
terminated, or the Period of Restriction shortened, at any time by the
Administrator on such basis as it deems appropriate.

        ii.

Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

        iii.

Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator determines otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.


--------------------------------------------------------------------------------


        iv.

Transferability. Except as provided in the Plan, Shares of Restricted Stock may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.


  d.

Removal of Restrictions. All restrictions imposed on Shares of Restricted Stock
shall lapse and the Period of Restriction shall end upon the satisfaction of the
vesting conditions imposed by the Administrator. Shares of Restricted Stock not
previously forfeited will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine, but in no event later than the 15th day of the
third month following the end of the year in which vesting occurred.


  f.

Stock Grants. Stock Grants shall be awarded solely in recognition of significant
contributions to the success of the Company or its Affiliates, in lieu of
compensation otherwise already due and in such other limited circumstances as
the Administrator deems appropriate. Stock Grants shall be made without
forfeiture conditions of any kind.


8.

Restricted Stock Units.


  a.

Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan, the Administrator, at any time and from time to time, may grant Restricted
Stock Units to Service Providers in such amounts as the Administrator will
determine in its sole discretion.

        b.

Restricted Stock Units Award Agreement. Each Award of Restricted Stock Units
will be evidenced by an Award Agreement that will specify the number of
Restricted Stock Units granted, vesting criteria, form of payout, vesting
criteria and such other terms and conditions (which need not be identical among
Participants) as the Administrator will determine in its sole discretion.

        c.

Vesting Conditions. During the Period of Restriction, Shares of Restricted Stock
shall be subject to vesting or forfeiture arising on the basis of such
conditions as the Administrator may determine in its sole discretion. Any such
risk of forfeiture may be waived or terminated, or the Period of Restriction
shortened, at any time by the Administrator on such basis as it deems
appropriate.

        d.

Time and Form of Payment. Upon satisfaction of the applicable vesting
conditions, payment of vested Restricted Stock Units shall occur in the manner
and at the time provided in the Award Agreement, but in no event later than the
15th day of the third month following the end of the year in which vesting
occurred. Except as otherwise provided in the Award Agreement, Restricted Stock
Units may be paid in cash (equal to the aggregate Fair Market Value of the
Shares underlying the vested Restricted Stock Units), Shares, or a combination
thereof at the sole discretion of the Administrator. Restricted Stock Units that
are fully paid in cash will not reduce the number of Shares available for
issuance under the Plan.


9.

Stock Appreciation Rights.


--------------------------------------------------------------------------------


  a.

Grant of SARs. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant SARs to Service
Providers in such amounts as the Administrator will determine in its sole
discretion.

        b.

Award Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the number of Shares underlying the SAR grant,
the term of the SAR, the conditions of exercise, vesting criteria and such other
terms and conditions (which need not be identical among Participants) as the
Administrator will determine in its sole discretion.

        c.

Exercise Price and Other Terms. The per Share exercise price for the exercise of
an SAR will be no less than the Fair Market Value per Share on the Grant Date.
No SAR shall be exercisable on or after the tenth anniversary of the Grant Date.

        d.

Time and Form of Payment of SAR Amount. Upon exercise of a SAR, a Participant
will be entitled to receive payment from the Company in an amount no greater
than: (i) the difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times (ii) the number of Shares with respect
to which the SAR is exercised. An Award Agreement may provide for a SAR to be
paid in cash, Shares of equivalent value, or a combination thereof.


10.

Performance Units and Performance Shares.


  a.

Grant of Performance Units and Performance Shares. Performance Units or
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.

        b.

Award Agreement. Each Award of Performance Units and Shares will be evidenced by
an Award Agreement that will specify the initial value, the Performance Period,
the number of Performance Units or Performance Shares granted, and such other
terms and conditions (which need not be identical among Participants) as the
Administrator will determine in its sole discretion.

        c.

Value of Performance Units and Performance Shares. Each Performance Unit will
have an initial value that is established by the Administrator on or before the
Grant Date. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the Grant Date.

        d.

Vesting Conditions and Performance Period. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid out to the
Participant. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” After
the applicable Performance Period has ended, the holder of Performance Units
shall be entitled to receive payout on the number and value of Performance Units
or Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding performance
objectives have been achieved.


--------------------------------------------------------------------------------


  e.

Time and Form of Payment. After the applicable Performance Period has ended, the
holder of Performance Units or Performance Shares will be entitled to receive a
payout of the number of vested Performance Units or Performance Shares by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. Vested Performance Units or Performance Shares
will be paid as soon as practicable after the expiration of the applicable
Performance Period, but in no event later than the 15th day of the third month
following the end of the year the applicable Performance Period expired. An
Award Agreement may provide for the satisfaction of Performance Unit or
Performance Share Awards in cash or Shares (which have an aggregate Fair Market
Value equal to the value of the vested Performance Units or Performance Shares
at the close of the applicable Performance Period) or in a combination thereof.

        f.

Forfeiture of Performance Units and Performance Shares. All unvested Performance
Units or Performance Shares will be forfeited to the Company on the date set
forth in the Award Agreement, and again will become available for grant under
the Plan.


11.

Leaves of Absence/Transfer Between Locations. Unless the Administrator provides
otherwise or as required by Applicable Laws, vesting of Awards will be suspended
during any unpaid leave of absence. An Employee will not cease to be an Employee
in the case of (i) any approved leave of absence or (ii) transfers between
locations of the Company or between the Company and any Affiliate.

    12.

Transferability of Awards. Unless otherwise provided in this Plan or otherwise
determined by the Administrator, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant. However, the Administrator may, at or
after the grant of an Award other than an ISO, provide that such Award may be
transferred by the recipient to a family member; provided, however, that any
such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Administrator, acting in
its sole discretion. For this purpose, “family member” means any child,
stepchild, grandchild, parent, stepparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in- law, including adoptive relationships, any person
sharing the employee’s household (other than a tenant or employee), a trust in
which the foregoing persons have more than fifty (50) percent of the beneficial
interests, a foundation in which the foregoing persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than fifty (50) percent of the voting interests.
If the Administrator makes an Award transferable, such Award will contain such
additional terms and conditions as the Administrator deems appropriate.

    13.

Adjustments; Dissolution or Liquidation; Merger or Change in Control.


  a.

Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall appropriately adjust the
number and kind of Shares that may be delivered under the Plan, the Share-based
limitations under Section 15b, and/or the number, kind, and price of Shares
covered by each outstanding Award.


--------------------------------------------------------------------------------


        b.

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

        c.

Change in Control. In the event of a Change in Control, any or all outstanding
Awards may be assumed by the successor corporation on an equitable basis, which
assumption shall be binding on all Participants. In the alternative, the
successor corporation may substitute equivalent Awards (after taking into
account the existing provisions of the Awards) on an equitable basis. The
successor corporation may also issue, in place of outstanding Shares of the
Company held by the Participant, substantially similar shares or other property
subject to vesting requirements and repurchase restrictions no less favorable to
the Participant than those in effect prior to the Change in Control.

       

In the event that the successor corporation does not assume or substitute for
the Award, unless the Administrator provides otherwise, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and SARs, including Shares as to which such Awards would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Shares and Performance
Units, all Performance Goals or other vesting criteria will be deemed achieved
at target levels and all other terms and conditions met. In addition, if an
Option or SAR is not assumed or substituted in the event of a Change in Control,
the Administrator will notify the Participant in writing or electronically that
the Option or SAR will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or SAR will terminate upon
the expiration of such period.

       

For the purposes of this Section 13(c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a SAR upon the exercise of which the Administrator
determines to pay cash or a Performance Share or Performance Unit which the
Administrator can determine to pay in cash, the fair market value of the
consideration received in the Change in Control by holders of Common Stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control is not solely common stock
of the successor corporation or its Parent, the Administrator may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or SAR or upon the payout of a
Restricted Stock Unit, Performance Share or Performance Unit, for each Share
subject to such Award (or in the case of Restricted Stock Units and Performance
Units, the number of implied shares determined by dividing the value of the
Restricted Stock Units and Performance Units, as applicable, by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.


--------------------------------------------------------------------------------

Notwithstanding anything in this Section 13(c) to the contrary, (A) an Award
that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed upon a Change in Control if the
Company or its successor modifies any of such performance goals without the
Participant's consent; provided, however, a modification to such performance
goals only to reflect the successor corporation's post-Change in Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption and (B) in the event of an involuntary termination of services of a
Service Provider for any reason other than death, disability or cause within six
(6) months following the consummation of a Change in Control, any of his or her
Awards assumed or substituted in the Change in Control which are subject to
vesting conditions and/or a right of repurchase in favor of the Company or a
successor entity, shall accelerate in full. All such Accelerated Awards shall be
exercisable for a period of one (1) year following termination, but in no event
after expiration date of such Award.

14.

Tax Withholding.


  a.

Withholding Requirements. Prior to the delivery of any Shares or cash pursuant
to an Award (or exercise thereof), the Company will have the power and the right
to deduct or withhold or cause to be deducted or withheld, or require a
Participant to remit to the Company or its Affiliates, an amount sufficient to
satisfy national, federal, state, provincial, local, foreign or other taxes
required by Applicable Laws to be withheld with respect to such Award (or
exercise thereof).

        b.

Withholding Arrangements. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part by (without
limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the amount
required to be withheld, or (iii) delivering to the Company already-owned Shares
having a Fair Market Value equal to the amount required to be withheld. The
amount of the withholding requirement will be deemed to include any amount which
the Administrator agrees may be withheld at the time the election is made. The
Fair Market Value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.


15.

Provisions Applicable In the Event the Company or the Service Provider is
Subject to U.S. Taxation.


  a.

Grant of Incentive Stock Options. If the Administrator grants Options to
Employees subject to U.S. taxation, the Administrator may grant such Employee an
ISO and the following terms shall also apply:


  i.

Maximum Amount. Subject to the provisions of Section 13, to the extent
consistent with Section 422 of the Code, not more than an aggregate of four
million (4,000,000) Shares may be issued as ISOs under the Plan.

        ii.

General Rule. Only employees of the Company or any Parent or Subsidiary shall be
eligible for the grant of ISOs.

        iii.

Continuous Employment. Unless otherwise provided under the Code, the ISO will
cease to be treated as an ISO unless the Optionee remains in the continuous
employ of the Company or its Parent or Subsidiaries from the date the ISO is
granted until not more than three months before the date on which it is
exercised (or such longer periods as may be permitted in the event termination
is due to death or Disability). A leave of absence approved by the Company may
exceed ninety (90) days if reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then three (3) months
following the ninety-first (91st) day of such leave any ISO held by the Optionee
will cease to be treated as an ISO.


--------------------------------------------------------------------------------

 

  iv.

Award Agreement.


  (1)

The Administrator shall designate Options granted as ISOs in the Award
Agreement. Notwithstanding such designation, to the extent that the aggregate
Fair Market Value of the Shares with respect to which ISOs are exercisable for
the first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand dollars
($100,000), Options will not qualify as an ISO. For purposes of this section,
ISOs will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.

        (2)

The Award Agreement shall specify the term of the ISO. The term shall not exceed
ten (10) years from the Grant Date or five (5) years from the Grant Date for Ten
Percent Owners.

        (3)

The Award Agreement shall specify an exercise price of not less than the Fair
Market Value per Share on the Grant Date or one hundred ten percent (110%) of
the Fair Market Value per Share on the Grant Date for Ten Percent Owners.

        (4)

The Award Agreement shall specify that an ISO is not transferable except by
will, beneficiary designation or the laws of descent and distribution.


  v.

Form of Payment. The consideration to be paid for the Shares to be issued upon
exercise of an ISO, including the method of payment, shall be determined by the
Administrator at the time of grant in accordance with Section 6(e)(iii).

        vi.

“Disability,” for purposes of an ISO, means total and permanent disability as
defined in Section 22(e)(3) of the Code.

        vii.

Notice. In the event of any disposition of the Shares acquired pursuant to the
exercise of an ISO within two years from the Grant Date or one year from the
exercise date, the Optionee will notify the Company thereof in writing within
thirty (30) days after such disposition. In addition, the Optionee shall provide
the Company with such information as the Company shall reasonably request in
connection with determining the amount and character of Optionee’s income, the
Company’s deduction, and the Company’s obligation to withhold taxes or other
amounts incurred by reason of a disqualifying disposition, including the amount
thereof.


--------------------------------------------------------------------------------

 

  b.

Performance-based Compensation. If the Company grants an Award as “performance-
based compensation” for which it claims deductions that are subject to the Code
Section 162(m) limitation on its U.S. tax returns, then the following terms
shall control over any contrary provision contained in the Plan and be applied
in a manner consistent with the requirements of, and only to the extent required
for compliance with, the exclusion from the limitation on deductibility of
compensation under Section 162(m) of the Code:


  i.

Outside Directors. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the Administrator or, if not all of the members thereof qualify as
“outside directors” within the meaning of applicable regulations under Section
162 of the Code, a subcommittee of the Administrator consisting of such of the
members of the Administrator as do so qualify. Any action by such a subcommittee
shall be considered the action of the Administrator for purposes of the Plan.

        ii.

Applicability. This Section 15b will apply only to those Covered Employees, or
to those persons who the Administrator determines are reasonably likely to
become Covered Employees in the period covered by an Award, selected by the
Administrator to receive Qualified Performance-Based Awards. The Administrator
may, in its discretion, grant Awards not intended to qualify as Qualified
Performance-Based Awards to Covered Employees that do not satisfy the
requirements of this Section 15b.

        iii.

Maximum Amount. Subject to the provisions of Section 13, the maximum number of
Shares that can be subject to Awards granted to any individual Participant in
the aggregate in any one fiscal year of the Company is three million (3,000,000)
Shares. For purposes of this limitation:


  (1)

For Awards denominated in Shares and satisfied in cash, the maximum Award to any
individual Participant in the aggregate in any one fiscal year of the Company is
the Fair Market Value of three million (3,000,000) Shares on the Grant Date; and

        (2)

The maximum amount payable pursuant to any cash Awards to any individual
Participant in the aggregate in any one fiscal year of the Company is the Fair
Market Value of three million (3,000,000) Shares on the Grant Date.


  iv.

Performance Criteria. All performance criteria must be objective and be
established in writing prior to the beginning of the Performance Period or at
later time as permitted by Section 162(m) of the Code and shall otherwise meet
the requirements of Section 162(m) of the Code, including the requirement that
the outcome of the performance goals be substantially uncertain (as defined in
the regulations under Section 162(m) of the Code) at the time established.
Performance criteria may include alternative and multiple performance goals and
may be based on one or more business and/or financial criteria. In establishing
the performance goals, the Committee in its discretion may include one or any
combination of the following criteria in either absolute or relative terms, for
the Company or any Subsidiary:


--------------------------------------------------------------------------------

 

  (1)

Increased revenue;

        (2)

Net income measures (including but not limited to income after capital costs and
income before or after taxes);

        (3)

Stock price measures (including but not limited to growth measures and total
stockholder return);

        (4)

Market share;

        (5)

Earnings per Share (actual or targeted growth);

        (6)

Earnings before interest, taxes, depreciation, and amortization (“EBITDA”);

        (7)

Cash flow measures (including but not limited to net cash flow and net cash flow
before financing activities);

        (8)

Return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);

        (9)

Operating measures (including operating income, funds from operations, cash from
operations, after-tax operating income, sales volumes, production volumes, and
production efficiency);

        (10)

Expense measures (including but not limited to overhead cost and general and
administrative expense);

        (11)

Margins;

        (12)

Stockholder value;

        (13)

Total stockholder return;

        (14)

Proceeds from dispositions;

        (15)

Total market value; and

        (16)

Corporate values measures (including but not limited to ethics compliance,
environmental, and safety).


  c.

Stock Options and SARs Exempt from Section 409A of the Code. If the
Administrator grants Options or SARs to Service Providers subject to U.S.
taxation, the Company must qualify as an eligible issuer of service recipient
stock within the meaning of Section 409A of the Code with respect to such
Service Provider (unless the Option or SAR otherwise complies with Section 409A
of the Code), and the Administrator may not modify or amend the Options or SARs
to the extent that the modification or amendment adds a feature allowing for
additional deferral within the meaning of Section 409A of the Code.


16.

Grants to Foreign Nationals. Awards may be granted to Service Providers who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to grants to Services Providers
in the United States as in the judgment of the Administrator may be necessary or
desirable in order to recognize differences in local law or tax policy, and such
Awards shall be considered granted pursuant to a non-U.S. sub-plan. The
Administrator also may impose conditions on the exercise or vesting of Awards in
order to minimize the company’s obligation with respect to tax equalization for
employees on assignments outside their home country.


--------------------------------------------------------------------------------

 

17.

No Effect on Employment or Service. Neither the Plan nor any Award will confer
upon any Participant any right with respect to continuing the Participant's
relationship as a Service Provider with the Company or any Affiliate of the
Company, nor will they interfere in any way with the Participant's right or the
Company's or its Affiliates’ right to terminate such relationship at any time,
with or without cause, to the extent permitted by Applicable Laws.

    18.

Effective Date. The Plan’s effective date is the date on which it is adopted by
the Board, so long as it is approved by the Company’s stockholders at any time
within twelve (12) months of such adoption. Upon approval of the Plan by the
stockholders of the Company, all Awards issued pursuant to the Plan on or after
the Effective Date shall be fully effective as if the stockholders of the
Company had approved the Plan on the Effective Date. If the stockholders fail to
approve the Plan within one year after the Effective Date, any Awards made
hereunder shall be null and void and of no effect.

    19.

Term of Plan. The Plan will terminate 10 years following the earlier of (i) the
date it was adopted by the Board or (ii) the date it became effective upon
approval by stockholders of the Company, unless sooner terminated by the Board
pursuant to Section 19.

    20.

Amendment and Termination of the Plan.


  a.

Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.

        b.

Stockholder Approval. The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.

        c.

Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.


21.

Conditions Upon Issuance of Shares.


  a.

Legal Compliance. The Administrator may delay or suspend the issuance and
delivery of Shares, suspend the exercise of Options or SARs, or suspend the Plan
as necessary to comply with Applicable Laws. Shares will not be issued pursuant
to the exercise of an Award unless the exercise of such Award and the issuance
and delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

        b.

Corporate Restrictions on Rights in Shares. Any Shares to be issued pursuant to
Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company. In addition, either at the
time an Award is granted or by subsequent action, the Administrator may, but
need not, impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales or other subsequent
transfers by a Participant, or a holder of Shares acquired pursuant to the Plan,
of any Share issued under an Award, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by the Participant(s), and (c)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.


--------------------------------------------------------------------------------


        c.

Registration. If the Company shall deem it necessary or desirable to register
under the Securities Act or other Applicable Law any Shares issued or to be
issued pursuant to Awards granted under the Plan, or to qualify any such Shares
for exemption from the Securities Act or other Applicable Law, then the Company
may, but shall not be required to, take such action at its own expense. The
Company may require from each Participant, or each holder of Shares acquired
pursuant to the Plan, such information in writing for use in any registration
statement, prospectus, preliminary prospectus or offering circular as is
reasonably necessary for that purpose and may require reasonable indemnity to
the Company and its officers and directors from that holder against all losses,
claims, damage and liabilities arising from use of the information so furnished
and caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made. In addition, the Company may require any such person
to agree to lock-up terms as the Company may deem advisable or appropriate.

        d.

Investment Representations. As a condition to the exercise of an Award, the
Shares to be issued pursuant to such Award shall have been effectively
registered under the Securities Act, or the Participant exercising such Award
shall have made such written representations and warranties to the Company (upon
which the Company believes it may reasonably rely) as the Administrator may deem
necessary or appropriate for the purposes of confirming that the issuance of the
Shares pursuant to such Award will be exempt from the registration requirements
of the Securities Act and any applicable state securities laws and otherwise in
compliance with all Applicable Laws, including but not limited to that the
Participant is acquiring the Shares only for investment and without any present
intention to sell or distribute such Shares.

        e.

Placement of Legends; Stop Orders; etc. Each Share to be issued pursuant to
Awards granted under the Plan may bear a reference to the investment
representation made in accordance with Section 20d in addition to any other
applicable restriction under the Plan, the terms of the Award and to the fact
that no registration statement has been filed with the Securities and Exchange
Commission in respect to such Shares. All certificates for Shares or other
securities delivered under the Plan shall be subject to such stock transfer
orders and other restrictions as the Administrator may deem advisable under the
rules, regulations, and other requirements of any stock exchange upon which the
Shares is then listed, and any Applicable Law, and the Administrator may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.


22.

Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, will relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority will not have
been obtained.


--------------------------------------------------------------------------------


23.

Repricing Prohibited; Exchange And Buyout of Awards. The repricing or
termination and subsequent repricing of Options or SARs at a lower purchase
price per Share than the original grant is prohibited without prior stockholder
approval. The Administrator may authorize the Company, with prior stockholder
approval and the consent of the respective Participants, to issue new Option or
SAR Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. The Administrator may at any time repurchase Options with
payment in cash, Shares or other consideration, based on such terms and
conditions as the Administrator and the Participant shall agree.

    24.

Substitution and Assumption of Awards. The Administrator may make Awards under
the Plan by assumption, substitution or replacement of performance shares,
phantom shares, stock awards, stock options, stock appreciation rights or
similar awards granted by another entity (including an Affiliate), if such
assumption, substitution or replacement is in connection with an asset
acquisition, stock acquisition, merger, consolidation or similar transaction
involving the Company (and/or its Affiliate) and such other entity (and/or its
affiliate). The Administrator may also make Awards under the Plan by assumption,
substitution or replacement of a similar type of award granted by the Company
prior to the adoption and approval of the Plan. Notwithstanding any provision of
the Plan (other than the maximum number of shares of Common Stock that may be
issued under the Plan), the terms of such assumed, substituted or replaced
Awards shall be as the Administrator, in its discretion, determines is
appropriate.

    25.

Governing Law. The Plan and all Agreements shall be construed in accordance with
and governed by the laws of the State of Delaware.

Adopted by the Board of Directors on August 14, 2009

--------------------------------------------------------------------------------